Exhibit SUBSIDIARIES OF REGISTRANT Family Life Corporation Financial Industries Real Estate Corporation Financial Industries Securities Corporation Financial Industries Insurance Sales Corporation of San Francisco Financial Industries Sales Corporation of Central Texas FIC Realty Services, Inc. FIC Computer Services, Inc. FIC Property Management, Inc. FIC Jet Charter, Inc. FIC Insurance Services, L.P. Investors Life Insurance Company of North America FIC Financial Services, Inc. FIC Insurance Group Services, LLC InterContinental Life Corporation ILG Sales Corporation InterContinental Growth Plans, Inc. InterContinental Life Agency, Inc. ILG Securities Corporation
